Citation Nr: 0502688	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  97-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island




THE ISSUE

Whether the recoupment of separation pay by withholding VA 
compensation benefits was proper.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1982 to December 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the RO.  



FINDINGS OF FACT

1.  The veteran received separation pay in the net amount of 
$8,723.00.  

2.  In January 1997 the veteran was notified of a 
compensation award and was advised that his separation pay, 
in the amount of $8,723.00, would be recouped through the 
withholding of VA compensation until the separation amount 
was paid back.  



CONCLUSION OF LAW

The recoupment of separation pay by withholding the veteran's 
VA disability compensation in the amount of $8,723.00 is 
proper.  10 U.S.C.A. § 1174 (West 2002); 38 C.F.R. §§ 3.500, 
3.700 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Preliminary matter - VCAA

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

In August 2001, VA issued regulations to implement the 
provisions of VCAA, which are now codified at 38 C.F.R. 
§3.159 (2004).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.").  

In the instant case the facts are not in dispute; resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the recoupment of separation pay.  

VA has no further duty, therefore, to notify him of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, in that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).  



Analysis

The record reflects that, upon his separation from service, 
the veteran received separation pay in the net amount of 
$8,723.00.  The Board notes that the veteran has not disputed 
the amount of his separation pay.  

In a January 1997 rating decision, the veteran was awarded an 
increased rating of 40 percent for his service-connected low 
back disability.  In a notification letter issued later that 
month, the veteran was advised that his separation pay, in 
the amount of $8,723.00, would be recouped through the 
withholding of VA compensation until the separation amount 
was paid back.  

The veteran subsequently argued that withholding this entire 
amount would create a hardship for his family.  

The Board notes that recoupment of the veteran's separation 
pay from his VA disability compensation is required by 
Congress under 10 U.S.C.A. § 1174(h)(2), which states that a 
member who has received separation pay under this section, or 
severance pay or readjustment pay under any other provision 
of law, based on service in the armed forces shall not be 
deprived, by reason of his receipt of such separation pay, 
severance pay, or readjustment pay, of any disability 
compensation to which he is entitled under the law 
administered by VA, but there shall be deducted from that 
disability compensation an amount equal to the total amount 
of separation pay, severance pay, and readjustment pay 
received.  

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."  

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.  

While the Board is very sympathetic to the veteran's 
contention that recoupment of this amount is creating a 
hardship, the Board is bound by the law, and this decision is 
dictated by the relevant statutes and regulations.  

Moreover, the Board is without authority to grant benefits 
simply because we might perceive the result to be equitable.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).  

As VA does not have any discretion in the recoupment of the 
separation pay, the Board finds that veteran has failed to 
state a claim upon which relief may be granted, and that the 
claim must be denied for lack of legal merit.  See Sabonis, 
supra.  

Accordingly, the claim must be denied by operation of law.  



ORDER

The recoupment of separation pay by withholding VA 
compensation benefits was proper.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


